DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The Amendments and Remarks filed 10 December 2020 in response to the Office Action of 15 June 2020 are acknowledged and have been entered. Claims 2-10, 13-14, and 18-21 are cancelled.  Claim 12 is withdrawn. Claim 1 has been amended.  Claims 23-25 are newly presented. Claims 1, 11, 15-17, and 22-25 are pending and being examined on the merits. Any rejection or objection not reiterated herein has been overcome by amendment.

Declaration filed under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed 02.27.20 is insufficient to overcome the rejection of claims 1, 11, 15-17, and 22-25 based upon 35 U.S.C. 103 as set forth in this office action for the reasons discussed in the response to applicants arguments below.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 11, 15-17, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hehemann (Hehemann et al. 2012. PNAS, 109(48): 19786-19791) as evidenced by ABQC02000019.1 (Genbank Accession sequence for Bacteroides plebeius DSM 17135 B_plebeius-2.0.1_Cont2578, whole genome shotgun sequence, priority to 15-AUG-2012) in view of Kelly (Kelly A. 2013 - deepblue.lib.umich.edu), Smith (Chapter 15, Methods in Molecular Biology, Vol 47, 1995), Farrar (Farrar et. al. 2005. Journal of Applied Microbiology, 98: 1191-1197), and Ostrov (Ostrov et. al. 2016. Science, 353(6301): 819-822). 
Regarding claim 1 and 23-25, Hehemann teaches a polysaccharide utilization locus (PUL) obtained by horizontal gene transfer by the gut bacterium Bacteroides plebeius which responds to the polysaccharide porphyran from red algae, enabling growth on this carbohydrate (abstract). Examination of the genomic region surrounding these porphyran-inducible genes further suggested that the PUL is contained within an integrative and conjugative element (ICE) (heterologous carbohydrate-utilization gene set) (pg. 19788, column 1, paragraph 1).   Hehemann discloses that of the 40 genes that comprise the putative B. plebeius PUL, 12 are putative glycoside hydrolase encoding genes in the B. plebeius porphyran PUL (comprises at least 12 genes), and 4 are predicted to have endo-polysaccharolytic activity and may thus initiate porphyran degradation (pg. 19788, column 1, paragraph 1).   SEQ ID NOs: 14-17 and 19-34 are inherently taught by Hehemann as they are in ABQC02000019.1 as containing the same locus tag from the same organism of the PUL locus genes of Hehemann (Fig. 1; Table. S2).  Additionally the proteins that these genes encode both read 
B. Plebeius Homolog ID/
Locus Tag
SEQ ID NO
Product
BACPLE 01683 
14
hypothetical protein CDS
BACPLE 01684
15
glycosyhydrolase CDS
BACPLE 01685
16
hypothetical protein CDS
BACPLE 01686
17
hypothetical protein CDS
BACPLE 01689
19
beta-porphyranase B CDS
BACPLE 01692
20
hypothetical protein CDS
BACPLE 01693
21
beta-porphyranase A CDS
BACPLE 01694
22
hypothetical protein CDS
BACPLE 01695
23
hypothetical protein CDS
BACPLE 01696
24
hypothetical protein CDS
BACPLE 01697
25
hypothetical protein CDS
BACPLE 01698
26
SusC/RagA family TonB-linked outer membrane protein CDS
BACPLE 01699
27
hybrid two component system
BACPLE 01700
28
alcohol dehydrogenase CDS
BACPLE 01701
29
acetylglucosamine-6-sulfatase CDS
BACPLE 01702
30
hypothetical protein CDS
BACPLE 01703
31
glycoside hydrolase CDS
BACPLE 01704
32
hypothetical protein CDS

33
hypothetical protein CDS
BACPLE 01706
34
beta-galactosidase CDS


Kelly discloses that Hehemann et al. 2010 identified a ~50kb cluster containing 40 genes that is uniquely present in the genome of the B. plebeius type strain that may enable it to degrade
porphyran (pg. 12, paragraph 2).  Kelly also teaches how the Bacteroidetes phylum can gain new polysaccharide utilization traits and established one genetic mechanism through which PULs are transferred between genomes (pg. 12).
Hehemann and Kelly do not teach wherein the Bacteroides cell is genetically modified with the heterologous carbohydrate-utilization gene set that is not found in nature and artificially genomically integrated.  Hehemann is motivated to make such cell by an attempt to transfer the B. plebeius ICE into B. thetaiotaomicron, in which they were unsuccessful (pg. 19788, top of column 1; SI Appendix).   
However, the prior art is replete with guidance for specifically transferring heterologous genes into Bacteroides. For example, Smith teaches that for Bacteroides, the method of choice for the introduction of foreign DNA into the host cells of interest has traditionally been to conjugate plasmid constructs from Escherichia coli (E.coli) to a Bacteroides recipient using an IncP conjugative helper plasmid.  Smith further discloses that “the conjugation approach has proven to be versatile, independent of plasmid size, and generally applicable to all of the Bacteroides species tested”.  Smith teaches that the Bacteroides strains including B. fragilis, B. uniformis, B. ovatus, and P. ruminicola have each been successfully transformed (see Table 1), but also discloses that successful transformation of B. thetaiotaomicron has not yet been reported (pg. 161-162).
In addition, Farrar teaches where the Bacteroides ovatus (B. ovatus) was successfully engineered to produce and secrete biologically active MuIL2 in a xylan-inducible manner (abstract).  Farrar additionally discloses that Bacteroides ovatus is a major commensal colonic Gram-negative 
Furthermore, Ostrov teaches the process of recoding, the repurposing of genetic codons, as being a powerful strategy for enhancing genomes with functions not commonly found in nature (abstract).  Specifically he describes his experimental strategy for recoded genome validation which includes assembly of a ~50kb segment in the yeast Saccharomyces cerevisiae on a low-copy plasmid and electroporated directly into E. coli cells in which the wt. segment (nonrecoded chromosomal segment) is replaced by an antibiotic cassette such that cell viability depends solely on recoded gene expression (Fig. 2).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to genetically modify a Bacteroides cell with one or more nucleic acids encoding the SEQ ID NOs: 15-17, 25-26 or 32 of Hehemann using the method of Ostrov, Smith and Farrar.  Smith’s disclosure that conjugation of plasmids from E.coli to a Bacteroides is the preferred method to introduce foreign DNA into Bacteroides, is discussed above.  While Hehemann attempted conjugation, he attempted conjugation of the plasmid from one Bacteroides cell to another, rather than from an E.coli cell to a Bacteroides.  Hehemann’s unsuccessful attempt would not have discouraged one of ordinary skill in the art from transforming such PUL locus to a different Bacteroides species by using well-known transformation techniques as described by Smith. Kelly’s disclosure of the identification of a ~50kb cluster containing 40 genes in B. plebeius type strain that may enable it to degrade porphyran inherently describes Hehemann’s PUL.  This combined with Kelly’s disclosure about how the Bacteroidetes phylum can gain new polysaccharide utilization traits and established one genetic mechanism through which PULs are transferred between genomes (pg. 12) would motivate one skilled in the art to additionally find methods that will allow 
Regarding claim 11, the teachings of Hehemann, Smith, Kelly, Ostrov, and Farrar are discussed above as applied to claim 1.  Farrar further teaches the ability to develop a second generation of genetically engineered probiotic organisms, in which the production of immunotherapeutic agents such as a biologically active cytokine (therapeutic transgenes) for the treatment of inflammatory gut disorders by commensal bacteria in situ can be regulated and controlled by dietary factors. (pg. 1192, column 1, paragraph 2).    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add therapeutic transgenes that can be produced by the genetically engineered bacteria in situ to the genetically modified Bacteroides cell of claim 1. One would have been motivated to have modified the Bacteroides cell to further comprise one or more therapeutic transgenes for the treatment of inflammatory gut disorders because the Bacteriodes cell can deliver the therapeutic transgenes to the gut, their site of action, which can be regulated and controlled.
Regarding claim 15-17, the teachings of Hehemann, Smith, Ostrov, and Farrar as discussed above are applied to claim 1 as it relates to Smith’s teachings that other Bacteroides, like B. fragilis and B. uniformis, that have been successfully used for electrotransformation (Table 1).   It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to use B. fragilis or B. uniformis as the genetically modified cell of claim 1.  Smith’s disclosure of the B. fragilis strain used most often as a host for transformation (pg. 162) and one of skill in the art would have a reasonable expectation of success to use another known strain because this modification would amount to a simple substitution of one Bacteriodes cell for another.  
Regarding claim 22, Kelly inherently discloses the PLU of Hehemann being a gene set that is ~50kb (pg. 12, paragraph 2). 
Response to Arguments

Applicants arguments filed on December 10, 2020 have been fully considered and are not persuasive.
Applicant’s remarks rely on the declaration under 37 C.F.R. 1.132 submitted by Dr. Anik Debnath (Debnath Declaration).  Debnath’s opinions for one ordinary skilled in the art not to have a reasonable expectation of success for generating a genetically modified cell in Bacteroides cell relies on Debnath’s unsuccessful experimental attempts and the size of the genetic material.   
Regarding the specific experiments listed in paragraph 7 of the declaration, this provides limited objective evidence as there are no details about specific experimental design.  For example, the particular conditions tested and the species of Bacteroides tested are not provided. Therefore, the factual statement of an unsuccessful attempt is not probative because it lacks sufficient details that would otherwise permit the Examiner to compare to the prior art methods.  Additionally one skilled artisan’s failure to succeed in generating such cells provides no basis as to why another skilled artisan wouldn’t be motivated and have a reasonable expectation of success based on the 
Applicants argue that “Farrar is not relevant for determining whether the skilled person would have had a reasonable expectation of success at arriving at the invention, as specifically claimed” on page 11.  Applicant’s arguments have been considered and are not persuasive as they are not supported factual evidence.
The declaration argues that “it would not be possible to transform any fragment larger that approximately 10kb into Bacteriodes cell” on page 2.  Applicants argue that “Ostrov does not suggest that any assembled plasmids could be successfully transferred to a Bacteroides cell. As a result, Applicants submit that the disclosure of Ostrov is not relevant for determining whether the skilled person would have had a reasonable expectation of success at arriving at the claimed invention” on page 12.  Applicant’s arguments have been considered and are not persuasive.  Ostrov teaches the ability to transfer large nucleic acid fragments (~50kb) to E.coli and is combined with Smith’s disclosure of conjugation as the preferred method of Bacteroides transformation from E.coli to Bacteroides.  In view of these disclosures one would have had a reasonable expectation of success of transferring the large genome segments to Ecoli and transforming those genome segments to Bacteroides from Ecoli through conjugation for the purpose of generating a genetically modified Bacteroides cell.
Applicant’s argue that “the Office has improperly substituted its opinion for the opinion of
Dr. Debnath” on page 12.  Applicant’s arguments have been considered and are not persuasive.  The declaration was considered and the expert opinion was given the appropriate weight; however in the absence of supporting objective evidence this expert opinion was determined to be insufficient to outweigh the evidence for obviousness. 
Applicants argue that “nothing in ABQC02000019.1 teaches or suggests a genetically modified cell comprising a heterologous carbohydrate-utilization gene set that provides the 
Additionally applicant notes that Hehemann was unable to transfer the Bacteroides plebeius PUL to a different Bacteroides cell. This argument is not persuasive because even though Hehemann was unsuccessful the prior art provides reasons why one of ordinary skill would not be discouraged from his results and could attempt other methods, with a reasonable expectation of success.  
The rejection is maintained. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.G./               Examiner, Art Unit 1636                                                                                                                                                                                         
/MINDY G BROWN/               Supervisory Patent Examiner, Art Unit 1636